DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/095342 07/10/2019. 
                                                            Oath/Declaration
3.   The oath/declaration filed on 07/29/2019 is acceptable.
                                                                     Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                                     Drawings
5.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the retaining wall is provided on the organic layer” must be shown or the feature(s) canceled from the claim(s) 1, 8 and 16. No new matter should be entered.                                                        
                                                      Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.    Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
       In claims 1, 8 and 16, a limitation of “the retaining wall is provided on the organic layer” is unclear because the organic layer is retained in the retaining wall, how the retaining wall could be on the organic layer? For a purpose of examination, the examiner ignores the limitation of “the retaining wall is provided on the organic layer” in the claimed inventions.
      Claim 14 recites the limitation "the barrier" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For a purpose of examination, the examiner assumes that claim 14 is according to claim 9.
      Claims 2-7, 9-15 and 17-20 are directly or indirectly depend on the independent claims 1, 8 and 16.
                                               Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.    Claims 8 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over KANG et al., hereafter “KANG” (U.S. Publication No. 2018/0166520 A1) in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2014/0217371 A1) and further in view of Chang et al., hereafter “Chang” (U.S. Publication No. 2018/0026078 A1).
      Regarding claim 8, KANG discloses an organic light emitting diode (OLED) display panel, including: 
              a light emitting substrate (120), and at least one set of encapsulation film (127) disposed on the light emitting substrate (120) (e.g. Fig. 2 and [0085]-[0087]).
       KANG discloses the features of the claimed invention as discussed above, but does not disclose wherein each set of the encapsulation films includes a first inorganic layer disposed on the light emitting substrate, and a retaining wall is provided in an edge region of the first inorganic layer, and an organic layer is disposed on the first inorganic layer, and the organic layer is retained in the retaining wall, and a second inorganic layer covering the first inorganic layer, the organic layer and the retaining wall is provided on the organic layer; wherein the retaining wall is configured as a sawtooth structure capable of improving water and oxygen barrier performance of the OLED display.
     Kim, however, discloses each set of the encapsulation films (300) includes a first inorganic layer (310) disposed on the light emitting substrate (100), and a retaining wall (400) is provided in an edge region of the first inorganic layer (inside 310), and an organic layer (320) is disposed on the first inorganic layer (310), and the organic layer 
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KANG to provide wherein each set of the encapsulation films includes a first inorganic layer disposed on the light emitting substrate, and a retaining wall is provided in an edge region of the first inorganic layer, and an organic layer is disposed on the first inorganic layer, and the organic layer is retained in the retaining wall, and a second inorganic layer covering the first inorganic layer, the organic layer as taught by Kim for a purpose of reducing effectively preventing water and air from outside the display panel from penetrating the OLED device.
      KANG and Kim discloses the features of the claimed invention as discussed above, but does not disclose wherein the retaining wall is configured as a sawtooth structure capable of improving water and oxygen barrier performance of the OLED display.
      Chang, however, discloses the retaining walls (refers a barrier layer (130a) is configured as a sawtooth structure (e.g. Figs. 6-7 and para [0063]).
       It would have been an obvious matter of the design choice to modify the retaining wall is configured as a sawtooth structure in order to prevent water and air from penetrating the OLED device, since it has been held within the general skill of a worker in the art to select any type of the retaining walls on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
       KANG, Kim and Chang discloses the features of the claimed invention as discussed above, but does not disclose wherein the retaining wall is configured as a 
      It should be noted that: the recitation “capable of improving water and oxygen barrier performance of the OLED display”, as recited in the claim above, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
      Therefore, claim 8 is obviously rendered over KANG, Kim and Chang.
      Regarding claim 15, KANG, Kim and Chang (citations to Wu unless otherwise noted) discloses wherein the light emitting substrate (120) includes a substrate (110), an insulating layer (buffer layer 122, well known insulating material), a device layer (130) and a light emitting layer (140), which are stacked (e.g. Fig. 2 and para [0068]-[0072]).
      Regarding claim 16, KANG discloses organic light emitting diode (OLED) display device, including an organic light emitting diode (OLED) display panel Fig. 2 and para [0004]), wherein the OLED display panel is rejected similar under the rationale set forth to above claim 8.
8.    Claims 9-14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KANG, Kim and Chang in view of Chen et al., hereafter “Chen” (U.S. Publication No. 2010/00258346 A1).
      Regarding claims 9 and 17, KANG, Kim and Chang discloses the features of the claimed invention as discussed above, but does not disclose wherein the OLED display 
     Chen, however, discloses the OLED display panel further includes a barrier layer (144a), and the barrier layer (144a) is disposed on the retaining wall (refers as ribs (142a, and the barrier layer (144a) covers the retaining wall (142a) (e.g. Fig. 1A and para [0032]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KANG, Kim and Chang to provide wherein the OLED display panel further includes a barrier layer, and the barrier layer is disposed on the retaining wall, and the barrier layer covers the retaining wall as taught by Chen for a purpose of protecting the retaining wall for the OLED device.
     Regarding claims 10 and 18, KANG, Kim, Chang and Chen (citations to KANG unless otherwise noted) discloses wherein the retaining wall (130a) includes a main body portion(134b) and a plurality of protrusions (132b); wherein the main body portion (134b) is disposed on the light emitting substrate (100), and the plurality of protrusions (132b) are connected to the main body portion (134b) and are spaced apart on the main body portion (134b) (e.g. Fig. 7 and para [0063]-[0064] in Chang).
     Regarding claims 11 and 19, KANG, Kim, Chang and Chen (citations to KANG unless otherwise noted) discloses wherein the retaining wall (130a) includes a plurality of sub-retaining walls, and the plurality of sub-retaining walls are spaced apart on the  (e.g. Figs. 6-7 and para [0063] in Chang).
     Regarding claims 12 and 20, KANG, Kim, Chang and Chen (citations to KANG unless otherwise noted) discloses wherein a cross section of the plurality of sub-retaining walls is trapezoidal, rectangular or triangular (Fig. 7 in Chang).
      Regarding claim 13, KANG, Kim, Chang and Chen (citations to KANG unless otherwise noted) discloses wherein shapes and sizes of the plurality of sub-retaining walls (400) are consistent (e.g. Figs. 9-10).
      Regarding claim 14, KANG, Kim and Chang discloses wherein a material of the barrier layer (144a) is iron oxide, titanium oxide, silicon oxide, copper or cerium oxide (e.g. Fig. 1A and para [0032]).
9.    Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over KANG et al., hereafter “KANG” (U.S. Publication No. 2018/0166520 A1) in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2014/0217371 A1), in view of Chang et al., hereafter “Chang” (U.S. Publication No. 2018/0026078 A1) and further in view of XIE et al. (U.S. Publication No. 2016/0011444 A1).
      Regarding claim 1, claim 1 is rejected under the same rationale set forth to above claims 8 and 16 except for a distance between the retaining wall and an edge of the OLED display panel is between 0mm and 1 mm, and a material of the retaining wall is iron oxide, titanium oxide, silicon oxide, copper or cerium oxide.

       The selection of the claimed device parameters would have been obvious to one having ordinary skill before the effective filing date was made to provide the distance between the retaining wall and an edge of the OLED display panel is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
        KANG, Kim, Chang, XIE discloses the features of the claimed invention as discussed above including the material of the retaining wall is a silicon compound (e.g. Fig. 5 and para [0069]), but does not disclose a material of the retaining wall is iron oxide, titanium oxide, silicon oxide, copper or cerium oxide.
       It would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the material of the retaining wall is iron oxide, titanium oxide, silicon oxide, copper or cerium oxide which is commonly used to improve the performance of the OLED display panel, since it has been held to be within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (see Fig. 2 A and para [0131] in PARK et al. (U.S. Publication No. 2017/0221976 A1)).
 wherein the light emitting substrate (120) includes a substrate (110), an insulating layer (buffer layer 122), a device layer (130) and a light emitting layer (140), which are stacked (e.g. Fig. 2 and para [0068]-[0072]).
10.    Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over KANG, Kim, Chang and XIE in view of Chen et al., hereafter “Chen” (U.S. Publication No. 2010/00258346 A1).
         Regarding claim 2, KANG, Kim, Chang and XIE discloses the features of the claimed invention as discussed above, but does not disclose wherein the OLED display panel further includes a barrier layer, and the barrier layer is disposed on the retaining wall, and the barrier layer covers the retaining wall.
     Chen, however, discloses the OLED display panel further includes a barrier layer (144a), and the barrier layer (144a) is disposed on the retaining wall (refers as ribs (142a, and the barrier layer (144a) covers the retaining wall (142a) (e.g. Fig. 1A and para [0032]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Wu, Kim, Chang and XIE to provide wherein the OLED display panel further includes a barrier layer, and the barrier layer is disposed on the retaining wall, and the barrier layer covers the retaining wall as taught by Chen for a purpose of protecting the retaining wall for the OLED device.

     Regarding claim 4, KANG, Kim, Chang, Chen and XIE (citations to KANG unless otherwise noted) discloses wherein the retaining wall (130a) includes a plurality of sub-retaining walls, and the plurality of sub-retaining walls are spaced apart on the light emitting substrate to form the sawtooth structure retaining wall surrounding the organic layer on the light emitting substrate (e.g. Figs. 6-7 and para [0063] in Chang).
     Regarding claim 5, KANG, Kim, Chang, Chen and XIE (citations to KANG unless otherwise noted) discloses wherein a cross section of the plurality of sub-retaining walls is trapezoidal, rectangular or triangular (Fig. 7 in Chang).
      Regarding claim 6, KANG, Kim, Chang, Chen and XIE (citations to KANG unless otherwise noted) discloses wherein shapes and sizes of the plurality of sub-retaining walls (400) are consistent (e.g. Figs. 9-10).                                                              
                                                               Conclusion

      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892